In an action to recover damages for breach of contract and/or for specific performance of a contract for the sale of real property, the defendant appeals from an order of the Supreme Court, Westchester County (Dachenhausen, J.), entered January 6, 1988, which granted the plaintiff leave to enter an interlocutory judgment as to liability upon the defendant’s default in answering and directed an inquest as to damages.
*735Ordered that the order is affirmed, with costs.
In order to successfully oppose the plaintiffs motion for leave to enter a default judgment pursuant to CPLR 3215, the defendant was required to demonstrate a reasonable excuse for its default and a meritorious defense to the action (see, Curtis v Town of Clinton, 138 AD2d 445; Picinic v Seatrain Lines, 117 AD2d 504; Buderwitz v Cunningham, 101 AD2d 821; Stolpiec v Wiener, 100 AD2d 931). Although the defendant arguably set forth a reasonable excuse for its failure to timely serve its answer, no affidavit of merit as to any defense to the action was submitted. The proposed answer and counterclaim, which was not verified, contained insufficient factual statements to qualify as an affidavit of merit (see, CPLR 105 [t]; County of Nassau v Cedric Constr. Corp., 100 AD2d 890, 892). Brown, J. P., Kunzeman, Eiber and Kooper, JJ., concur.